DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Pat. 11,146,232 and also over co-pending application 17/322,605. Although the claims at issue are not identical, they are not patentably distinct from each other see the following table of comparison.
17/200,703
US Pat. 11,146,232
17/322,605
An acoustic resonator device comprising:
a substrate;
a piezoelectric plate having front and back surfaces, the back surface attached to the substrate, a portion of the piezoelectric plate forming a diaphragm that spans a cavity in the substrate; and a conductor pattern formed on the front surface of the piezoelectric plate, the conductor pattern including an interdigital transducer (IDTs), interleaved fingers of the IDT disposed on the diaphragm, wherein a ratio of the mark of the interleaved fingers to the pitch of the interleaved
fingers is greater than or equal to 0.2 and less than or equal to 0.3.
An acoustic resonator device comprising: a substrate having a surface; a single-crystal piezoelectric plate having front and back surfaces, the back surface attached to the surface of the substrate except for a portion of the piezoelectric plate forming a diaphragm that spans a cavity in the substrate; and a conductor pattern formed on the front surface of the piezoelectric plate, the conductor pattern including an interdigital transducer (IDTs), interleaved fingers of the IDT disposed on the diaphragm, wherein a pitch of the interleaved fingers and a mark of the interleaved fingers are set in combination such that a resonance frequency of the acoustic resonator is equal to a predetermined target frequency, and a ratio of the mark of the interleaved fingers to the pitch of the interleaved fingers is greater than or equal to 0.2 and less than or equal to 0.3.
An acoustic resonator device comprising:
a piezoelectric plate forming a diaphragm; and
a conductor pattern formed on the piezoelectric plate, the conductor pattern including
an interdigital transducer (IDT), interleaved fingers of the IDT on the diaphragm,
wherein a ratio of the mark of the interleaved fingers to a pitch of the interleaved
fingers is greater than or equal to 0.2 and less than or equal to 0.3.


Claim 1 of the US Pat. 11,146,232 has all limitations of claim 1 of the current application and more while claim 1 of the co-pending application 17/322,605 includes all limitations of claim 1 of the current application except “a piezoelectric plate having front and back surfaces, the back surface attached to the substrate, a portion of the piezoelectric plate”. However, it is inherent that a plate form piezoelectric slab has front and back surfaces, the back surface and one of these two surfaces would have to be attached to the substrate to form the diaphragm.  
Therefore, each limitations of claims 1 of the current application are met by claims 1 of the US Pat. 11,146,232 and the co-pending application separately and thus claim 1 of this application rejected in view of the corresponding claims of the co-pending applications under an “anticipation analysis” of obviousness double patenting.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 14-19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by the Yang et al. article, “5 GHz Lithium Niobate MEMS Resonators With High FOM of 153” (cited by Applicants and henceforth referred to as Yang).
Regarding claims 1 & 14, Figs. 3 and 5 of Yang disclose an acoustic resonator device (super-high frequency (SHF) microelectromechanical system (MEMS) resonator, abstract of Yang) and the method of developing (per claim 15) such acoustic wave resonator device  comprising:  a substrate of Silicon Dioxide (SiO2, see Fig. 5-1) having a surface (inherently a rectangular block has a surface); a single-crystal piezoelectric plate of LiNbO3 having parallel front/top and back/bottom surfaces, the back surface attached to the substrate (see Fig. 5-3 & 5-6). The piezoelectric plate that is suspended over a cavity formed in the carrier substrate (see Fig. 5, 6.) and which is considered as diaphragm (please see Miriam Webster dictionary meaning of the word “diaphragm” attached herewith as NPL, where “diaphragm” is defined as a thin flexible disk or plate that vibrates when struck by sound waves or vibrates to generate sound waves); and 
a conductor pattern formed on the front surface of the piezoelectric plate, the conductor pattern including an interdigital transducer (IDTs), interleaved fingers of the IDT disposed on the diaphragm (an interdigital transducer/IDT having 6 interleaved electrode fingers for the 5.25 GHz resonator (see Fig. 3 and Table I) formed on the front/top surface of the piezoelectric plate on a portion of), 


    PNG
    media_image1.png
    336
    1033
    media_image1.png
    Greyscale

wherein a ratio of the mark (width of the electrode finger, We for 4.35 GHz application, bottom row of TABLE I above) of the interleaved fingers to the pitch (Wp) of the interleaved fingers is (6/19=0.315) greater than 0.3.
However, it would have been obvious to a person ordinary skill in the art following the table above, for frequencies lower the 4 GHz, the mark-to-pitch ratio would be less than 0.3 and more than 0.2. Hence, the mark-to-pitch ratio of such SAW resonators is a function of resonant frequency and thus would have been a design practice clearly recognizable by a person of ordinary skill in the art and thereby justifying the obviousness of such modifications where in the frequency modified design of Yang teaches on claims 1 and 14. Further per claims 2 and 15, it would have been an operating frequency between 3 to 4 GHz that would specify a ratio of the mark of the interleaved fingers to the pitch of the interleaved fingers is greater than or equal to 0.235 and less than or equal to 0.265 and Yang’s design would support such modification. Per claims 3 and 16, Yang’s being a Lamb wave design supports lamb wave mode SH0 (shear horizontal 0th mode). Per claims 4-5 and 17-18, Yang’s Piezoelectric plate is a Z-cut lithium niobate. Per claims 6 and 19, the thickness of the LiNbO3 plate is reduced to less than 400 nm.
Claims 7-13 are rejected under 35 U.S.C. § 103 as being unpatentable over the Yang (cited by Applicants) in view of Santosh G (“Surface acoustic wave devices on silicon using patterned and thin film ZnO, Ph.D. thesis, Indian Institute of technology Guwahati, Assam, India, February 2016, henceforth referred to as “Santosh” and cited by the applicant).
Regarding claims 7-13, Yang discloses the invention as discussed above regarding the single resonator that all limitations of claims 7-13 for one single resonator as discussed earlier in regards to claims 1 & 6. 
Yang further discloses explicitly that Yang’s resonators are for “monolithic implementation of multi-frequency resonators and filters” (see page 943, right col., lines 9-11), although Yang does not explicitly disclose an embodiment having a plurality of IDTs forming a respective plurality of resonators over one or respective cavities in the support substrate (Fig. 5, 6).


    PNG
    media_image2.png
    296
    582
    media_image2.png
    Greyscale

Figs. 6.22 (c) and (d) of Santosh 
Santosh discloses similar resonators (see Fig. 6.22c) monolithically integrated for multiple frequency application, the only difference being that the cavities are formed contiguous to each of the plurality of IDT structures instead of beneath the respective IDT structures, and piezoelectric materials and the substrate are of different materials than Yang. However, the concept is the same as in Yang to generate transverse modes (i.e. Shear mode) and couple transversely (Santosh, p. 147-148, §6.7.2). Santosh also specifically discloses the common practice of forming a ladder filter with series resonators and parallel/shunt resonators (Fig. 6.22d).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to put together multiples of the single resonator of Yang (Figs. 3, 5 and 6a) and forming a ladder type filter structure by connecting such resonators in series and shunt combinations following the exemplary teaching of Santosh (Fig. 6.22c & 6.22d). Accordingly, it would be an obvious extension of Yang’s resonators since Young explicitly suggests the potential application of Yang’s resonators in fabricating monolithic multi-frequency resonator filters (page 943, right col., lines 9-11), which one of ordinary skill in the art would have understood to include ladder filters, and because such an obvious modification would have been merely an well-known intended use of such thin plate resonators of Yang as taught by Santosh (Figs. 6.22c & 6.22d).
Together Yang and Santosh in the resultant multi resonator filter would teach all the limitations of claim 8-13 as discussed earlier for claims 2-6 on the basis of Yang for a single resonator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843